﻿

INDEMNIFICATION AGREEMENT

This Indemnification Agreement ("Agreement"), dated as of November __, 2019, is
by and between Reading International, Inc., a Nevada corporation (the "Company")
and _____________________ (the "Indemnitee").

WHEREAS, Indemnitee is a director and/or an officer of the Company or a
consultant to the Company or the Company expects Indemnitee to join the Company
as a director and/or an officer of the Company or consultant to the Company or
is or expected to serve in some other “Covered Position” at the request of the
Company;

WHEREAS, both the Company and Indemnitee recognize the increased risk of
litigation and other claims being asserted against directors and officers of or
consultants to public companies and their affiliates;  

WHEREAS, the board of directors of the Company (the "Board") has determined that
enhancing the ability of the Company to retain and attract the most capable
persons to serve in Covered Positions is in the best interests of the Company
and that the Company therefore should seek to assure such persons that
indemnification and insurance coverage is available; and

WHEREAS, in recognition of the need to provide Indemnitee with substantial
protection against personal liability, in order to procure Indemnitee's service
and/or continued services as a director and/or officer of the Company or
consultant to the Company or in any other Covered Position, and to enhance
Indemnitee's ability to serve in such Covered Position in an effective manner,
and in order to provide such protection pursuant to express contract rights
(intended to be enforceable irrespective of, among other things, any amendment
to the Company's certificate of incorporation or bylaws (collectively, the
"Constituent Documents"), any change in the composition of the Board or any
change in control or business combination transaction relating to the Company),
the Company wishes to provide in this Agreement for the indemnification of, and
the advancement of Expenses (as defined in Section 1(f)  below) to, Indemnitee
as set forth in this Agreement.

NOW, THEREFORE, in consideration of the foregoing and the Indemnitee's agreement
to provide or to continue to provide services to the Enterprise in a Covered
Position, the parties agree as follows:

1. Definitions.  For purposes of this Agreement, the following terms shall have
the following meanings:

(a) "Beneficial Owner" has the meaning given to the term "beneficial owner" in
Rule 13d-3 under the Securities Exchange Act of 1934, as amended (the "Exchange
Act").

(b) "Change in Control" means the occurrence after the date of this Agreement of
any of the following events:



--------------------------------------------------------------------------------

 

(i) any Person, other than a Person that has reported such current ownership
pursuant to the Exchange Act on Schedule 13D as of the date hereof, becomes the
Beneficial Owner, directly or indirectly, of securities of the Company
representing 15% or more of the Company's then outstanding Voting Securities,
unless the change in relative Beneficial Ownership of the Company's securities
by any Person results solely from a reduction in the aggregate number of
outstanding shares of securities entitled to vote generally in the election of
directors;

(ii) the consummation of a reorganization, merger or consolidation, unless
immediately following such reorganization, merger or consolidation, all of the
Beneficial Owners of the Voting Securities of the Company immediately prior to
such transaction beneficially own, directly or indirectly, more than 70% of the
combined voting power of the outstanding Voting Securities of the entity
resulting from such transaction;

(iii) during any period of two consecutive years, not including any period prior
to the execution of this Agreement, individuals who at the beginning of such
period constituted the Board (including for this purpose any new directors whose
election by the Board or nomination for election by the Company's stockholders
was approved by a vote of at least two-thirds (2/3) of the directors then still
in office who either were directors at the beginning of the period or whose
election or nomination for election was previously so approved) cease for any
reason to constitute at least a majority of the Board;

(iv) the stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company or an agreement for the sale or disposition by the
Company of all or substantially all of the Company's assets; or

(v) a majority of the Disinterested Directors determine in a written finding
that there has in fact been a Change of Control.

(c) "Claim" means:

(i) any threatened, pending or completed action, suit, proceeding or alternative
dispute resolution mechanism, whether civil, criminal, administrative,
arbitrative, investigative or other, and whether made pursuant to federal, state
or other law; or

(ii) any inquiry, hearing or investigation that the Indemnitee determines might
lead to the institution of any such action, suit, proceeding or alternative
dispute resolution mechanism.

(d) "Covered Position" means service as a director, officer, employee, manager,
member, or agent of or consultant to the Company or, at the request of the
Company, service as a director, officer, employee, member, manager, trustee or
agent of or consultant to any other corporation, limited liability company,
partnership, joint venture, trust or other entity or enterprise (collectively
with the Company, the "Enterprise" and each individually an “Enterprise Party”).



Indemnification Agreement | 2

--------------------------------------------------------------------------------

 

(e) "Disinterested Director" means a director of the Company who is not and was
not a party to, and does not control a party outside the Enterprise that is
party to, the Claim in respect of which indemnification is sought by Indemnitee.

(f) "Expenses" means any and all expenses, including without limitation
attorneys' and experts' fees, court costs, transcript costs, travel expenses,
duplicating, printing and binding costs, telephone charges, and all other costs
and expenses incurred in connection with investigating, defending, being a
witness in or participating in (including on appeal), or preparing to defend, be
a witness or participate in, any Claim. Expenses also shall include (i) Expenses
incurred in connection with any appeal resulting from any Claim, including
without limitation the premium, security for, and other costs relating to any
cost bond, supersedeas bond, or other appeal bond or its equivalent, and (ii)
for purposes of Section 5 only, Expenses incurred by Indemnitee in connection
with the interpretation, enforcement or defense of Indemnitee's rights under
this Agreement, by litigation or otherwise. Expenses, however, s13.hall not
include amounts paid in settlement by Indemnitee or the amount of judgments or
fines against Indemnitee.  The parties agree that for the purposes of any
advancement of Expenses for which Indemnitee has made written demand to the
Company in accordance with this Agreement, all Expenses included in such demand
that are certified by affidavit of Indemnitee's counsel as being reasonable
shall be presumed conclusively to be reasonable.

(g) "Expense Advance" means any payment of Expenses advanced to Indemnitee by
the Company pursuant to Section 4 or Section 5 hereof. 

(h) "Indemnifiable Event" means any event or occurrence, whether occurring
before, on or after the date of this Agreement, related to the fact that
Indemnitee is or was serving in a Covered Position or by reason of an action or
inaction by Indemnitee in any such capacity (whether or not serving in such
capacity at the time any Loss is incurred for which indemnification can be
provided under this Agreement). 

(i) "Independent Counsel" means an attorney who is licensed to practice law
before the Nevada Court and in good standing with the Nevada Bar Association,
who has not been subject to any disciplinary proceeding during the prior ten
years, who has at least ten years' experience in matters of Nevada corporation
law and who (and whose firm) neither presently performs, nor in the past five
years has performed, services for either: (i) the Company or Indemnitee (other
than in connection with matters concerning Indemnitee under this Agreement or of
other indemnitees under similar agreements) or (ii) any other party to the Claim
giving rise to a claim for indemnification hereunder. Notwithstanding the
foregoing, the term "Independent Counsel" shall not include any person who (or
whose firm), under the applicable standards of professional conduct then
prevailing, would have a conflict of interest in representing either the Company
or Indemnitee in an action to determine Indemnitee's rights under this
Agreement. 

(j) "Losses" means any and all Expenses, damages, losses, liabilities,
judgments, fines, penalties (whether civil, criminal or other), ERISA excise
taxes, amounts paid or payable in settlement, including any interest,
assessments, any federal, state, local or foreign taxes imposed as a result of
the actual or deemed receipt of any payments under this Agreement and all other
charges paid or payable in connection with investigating, defending, being a
witness



Indemnification Agreement | 3

--------------------------------------------------------------------------------

 

in or participating in (including on appeal), or preparing to defend, be a
witness or participate in, any Claim.

(k) "Nevada Court" shall have the meaning ascribed to it in Section 9(e) below.

(l) "Person" means any individual, corporation, firm, partnership, joint
venture, limited liability company, estate, trust, business association,
organization, governmental entity or other entity and includes the meaning set
forth in Sections 13(d) and 14(d) of the Exchange Act.

(m) "Standard of Conduct Determination" shall have the meaning ascribed to it in
Section 9(b) below.

(n) "Term of this Agreement" shall have the meaning subscribed to it in Section
12 below.

(o) "Voting Securities" means any securities of the Company that vote generally
in the election of directors.

2. Services to the Company. Indemnitee agrees to serve or to continue to serve,
as the case may be, in the applicable Covered Position for so long as Indemnitee
is duly elected, appointed or retained or until Indemnitee tenders Indemnitee's
resignation or is no longer serving in such capacity. Indemnitee acknowledges
that certain of Indemnitee’s services to an Enterprise Party may require (i)
providing identifying information to governmental authorities relating to
Indemnitee’s spouse or domestic partner to obtain permits or licenses for such
Enterprise Party, or (ii) obtaining the approval or consent of Indemnitee’s
spouse or domestic partner for such purposes.  This Agreement shall not be
deemed an employment or consulting agreement between the Company (or any other
Enterprise Party) and Indemnitee. Indemnitee specifically acknowledges that
Indemnitee's employment with or service to the Company or any other Enterprise
Party is at will and the Indemnitee may be discharged at any time for any
reason, with or without cause, except as may be otherwise provided in any
written employment agreement or other written agreement between Indemnitee and
the Company (or such other Enterprise Company), any other applicable formal
severance policies duly adopted by the Board or, with respect to service as a
director and/or officer of the Company, by the Company's Constituent Documents
or Nevada law.  This Agreement shall continue in force after Indemnitee has
ceased to serve in a Covered Position, as provided in Section 12 hereof.

3. Indemnification.  

(a) Indemnitee.  Subject to Section 9 and Section 10 of this Agreement, the
Company shall indemnify Indemnitee, to the fullest extent permitted by the laws
of the State of Nevada in effect as of the date Imdemnitee first began providing
service in a Covered Position, or as such laws may from time to time hereafter
be amended to increase (but not decrease) the scope of such permitted
indemnification, against any and all Losses if Indemnitee was or is or becomes a
party to or participant in, or is threatened to be made a party to or
participant in, any Claim by reason of or arising in part out of an
Indemnifiable Event, including, without limitation, Claims



Indemnification Agreement | 4

--------------------------------------------------------------------------------

 

brought by or in the right of the Company, Claims brought by third parties, and
Claims in which the Indemnitee is solely a witness.

(b) Indemnitee’s Spouse or Domestic Partner.  To the same extent and subject to
the same standards, limitations, obligations and conditions under which
indemnification is provided to Indemnitee under this Agreement, the Company
shall indemnify the spouse or domestic partner of Indemnitee (even if Indemnitee
does not remain as the spouse or domestic partner to such person during the
entire period of coverage), against third-party Claims or direct or derivative
actions or suits, if any such spouse or domestic partner becomes involved in a
Claim solely by reason of their involvement in obtaining from governmental
authorities permits or licenses for an Enterprise Party or their being named as
a holder or responsible party with resepct to such permits or licenses.  Any
such indemnified spouse or domestic partner of Indemnitee is also entitled to
advancement of Expenses to the same extent and subject to the same limitations
and conditions as Indemnitee.  For the purposes described in this Section 3, any
such indemnified spouse or domestic partner of Indemnitee shall, as applicable,
be deemed to be included in the meaning of the term “Indemnitee” as used in this
Agreement; provided, however, that the Company shall have no obligation to make
any such spouse or domestic partner a beneficiary or named insured under any
directors and officers liability insurance policies maintained by the Company or
any other Enterprise Party.

4. Advancement of Expenses. Indemnitee shall have the right to advancement by
the Company, prior to the final disposition of any Claim by final adjudication
to which there are no further rights of appeal, of any and all Expenses actually
and reasonably paid or incurred by Indemnitee in connection with any Claim
arising out of an Indemnifiable Event. Indemnitee's right to such advancement is
not subject to the satisfaction of any standard of conduct. Without limiting the
generality or effect of the foregoing, within five (5) business days after any
request by Indemnitee, the Company shall, in accordance with such request, (a)
pay such Expenses on behalf of Indemnitee, (b) advance to Indemnitee funds in an
amount sufficient to pay such Expenses, or (c) reimburse Indemnitee for such
Expenses. In connection with any request for Expense Advances, Indemnitee shall
not be required to provide any documentation or information to the extent that
the provision thereof would undermine or otherwise jeopardize attorney-client
privilege. In connection with any request for Expense Advances, Indemnitee shall
execute and deliver to the Company an undertaking (which shall be accepted
without reference to Indemnitee's ability to repay the Expense Advances), in the
form attached hereto as Exhibit A, to repay any amounts paid, advanced, or
reimbursed by the Company for such Expenses to the extent that it is ultimately
determined, following the final disposition of such Claim, that Indemnitee was
not entitled to indemnification hereunder. Indemnitee's obligation to reimburse
the Company for Expense Advances shall be unsecured and no interest shall be
charged thereon. All Expenses Advances shall be paid without deduction (other
than any legally mandated deductions for tax withholdings) or off set.

5. Indemnification for Expenses in Enforcing Rights. To the fullest extent
allowable under applicable law, the Company shall also indemnify against, and,
if requested by Indemnitee, shall advance to Indemnitee subject to and in
accordance with Section 4, any Expenses actually and reasonably paid or incurred
by Indemnitee in connection with any action or proceeding by Indemnitee for (a)
indemnification or reimbursement or advance payment of Expenses by the Company
under any provision of this Agreement, or under any other agreement or provision
of



Indemnification Agreement | 5

--------------------------------------------------------------------------------

 

the Constituent Documents now or hereafter in effect relating to Claims relating
to Indemnifiable Events, and/or (b) recovery under any directors' and officers'
liability insurance policies maintained by the Company, regardless of whether
Indemnitee ultimately is determined to be entitled to such indemnification or
insurance recovery, as the case may be.  Indemnitee shall be required to
reimburse the Company in the event that a final judicial determination is made
that such action brought by Indemnitee was frivolous or not made in good faith.
All such amounts shall be paid without deduction (other than any legally
mandated deductions for tax withholdings) or off set.

6. Partial Indemnity. If Indemnitee is entitled under any provision of this
Agreement to indemnification by the Company for a portion of any Losses in
respect of a Claim related to an Indemnifiable Event but not for the total
amount thereof, the Company shall nevertheless indemnify Indemnitee for the
portion thereof to which Indemnitee is entitled.

7. Notification and Defense of Claims.

(a) Notification of Claims. Indemnitee shall notify the Company in writing, as
soon as practicable after Indemnitee has actual notice of such Claim, of any
Claim which Indemnitee reasonably believes could relate to an Indemnifiable
Event or for which Indemnitee reasonably believes that Indemnitee could seek
Expense Advances, including a brief description (based upon information then
reasonably available to Indemnitee) of the nature of, and the facts underlying,
such Claim. The failure by Indemnitee to timely notify the Company hereunder
shall not relieve the Company from any liability hereunder except that the
Company shall not be liable to indemnify Indemnitee under this Agreement with
respect to any judicial award in a Claim related to an Indemnifiable Event to
the extent that the Company can prove that as the direct and proximate result of
the failure on the part of the Indemnitee to give such notice on a timely basis,
the Company was not given a reasonable opportunity to participate at its expense
in the defense of such action.  If at the time of the receipt of such notice,
the Company has directors' and officers' liability insurance in effect under
which coverage for Claims related to Indemnifiable Events is potentially
available, the Company shall give prompt written notice to the applicable
insurers in accordance with the procedures set forth in the applicable
policies.  The Company shall provide to Indemnitee a copy of such notice
delivered to the applicable insurers, and copies of all subsequent
correspondence between the Company and such insurers regarding the Claim, in
each case substantially concurrently with the delivery or receipt thereof by the
Company.

(b) Defense of Claims. The Company shall be entitled to participate in the
defense of any Claim relating to an Indemnifiable Event at its own expense and,
except as otherwise provided below, to the extent the Company so wishes, it may
assume the defense thereof with counsel reasonably satisfactory to Indemnitee.
After notice from the Company to Indemnitee of its election to assume the
defense of any such Claim and the identification of the counsel that the Company
intends to retain to provide such defense, the Company shall not be liable to
Indemnitee under this Agreement or otherwise for any Expenses subsequently
directly incurred by Indemnitee in connection with Indemnitee's defense of such
Claim other than (i)  reasonable costs of investigation, (ii) reasonable costs
incurred in connection with the exercise by Indemnitee of Indemnitee's right to
determine (a) whether such counsel is reasonable satisfactory to Indemnitee, (b)
whether any conflicts of interest may exist between Indemnitee and the Company
in the defense of the Claim and/or (c) whether such counsel is adequately and
effectively providing the defense



Indemnification Agreement | 6

--------------------------------------------------------------------------------

 

of such Claim and acting in a competent manner, or (iii) as otherwise provided
below. Indemnitee shall have the right to employ its own legal counsel in such
Claim, but (except as provided in the immediately preceding sentence or as
otherwise provided below in this sentence) all Expenses related to such counsel
incurred after notice from the Company of its assumption of the defense shall be
at Indemnitee's own expense; provided, however, that if (i) Indemnitee's
employment of its own legal counsel has been authorized by the Company, (ii)
Indemnitee has reasonably determined that there may be a conflict of interest
between Indemnitee and the Company in the defense of such Claim, (iii) after a
Change in Control, Indemnitee's employment of its own counsel has been approved
by the Independent Counsel, (iv) the Company shall not in fact have employed
counsel reasonably satisfactory to Indemnitee, to assume the defense of such
Claim and/or such counsel shall fail to adequately or effectively provide the
defense of such Claim or otherwise fail to act in a competent manner, or (v) the
Company is in breach of its obligations under this Agreement, then Indemnitee
shall be entitled to retain its own separate counsel (but not more than one law
firm plus, if applicable, local counsel in respect of any such Claim) and all
Expenses related to such separate counsel shall be borne by the Company.

8. Procedure upon Application for Indemnification.  In order to obtain
indemnification pursuant to this Agreement, Indemnitee shall submit to the
Company a written request therefor, including in such request such documentation
and information as is reasonably available to Indemnitee and is reasonably
necessary to determine whether and to what extent Indemnitee is entitled to
indemnification following the final disposition of the Claim, provided that
documentation and information need not be so provided to the extent that the
provision thereof would undermine or otherwise jeopardize attorney-client
privilege.  Indemnification shall be unless the Company affirmatively and in
writing determines that Indemnitee is not entitled to indemnification under the
provisions of Section 9 below. 

9. Determination of Right to Indemnification.

(a) Mandatory Indemnification; Indemnification as a Witness. 

(i) To the extent that Indemnitee shall have been successful on the merits or
otherwise in defense of any Claim relating to an Indemnifiable Event or any
portion thereof or in defense of any issue or matter therein, including without
limitation dismissal without prejudice, Indemnitee shall be indemnified against
all Losses relating to such Claim in accordance with Section 3 to the fullest
extent allowable by law, and no Standard of Conduct Determination (as defined in
9(b)) shall be required. 

(ii) To the extent that Indemnitee's involvement in a Claim relating to an
Indemnifiable Event is to service as a witness and/or to prepare to serve as a
witness, and not as a party, the Indemnitee shall be indemnified against all
Losses incurred in connection therewith to the fullest extent allowable by law
and no Standard of Conduct Determination (as defined in Section 9(b)) shall be
required.

(b) Standard of Conduct. To the extent that the provisions of Section 9(a) are
inapplicable to a Claim related to an Indemnifiable Event that shall have been
finally disposed of, any determination of whether Indemnitee has satisfied any
applicable standard of conduct under Nevada law that is a legally required
condition to indemnification of Indemnitee hereunder against



Indemnification Agreement | 7

--------------------------------------------------------------------------------

 

Losses relating to such Claim and any determination that Expense Advances must
be repaid to the Company (a "Standard of Conduct Determination") shall be deemed
made in the affirmative, with respect to a legally required condition to
indemnification and in the negative with respect to any obligation to repay
Expense Advances if so determined by any one or more of the following:    

(i) by the holders of a majority of the outstanding common voting stock of the
Company (acting at a meeting or by written consent),

(ii) by a majority vote of a quorum consisting entirely of Disinterested
Directors,

(iii) if a majority vote of a quorum consisting entirely of Disinterested
Directors so orders, by Independent Counsel in a written opinion addressed to
the Board, a copy of which shall be delivered to the Indemnitee,

(iv) if a quorum of Disinterested Directors cannot be obtained, by Independent
Counsel in a written opinion addressed to the Board, a copy of which shall be
delivered to Indemnitee; or

(v) if a Change in Control has occurred since the time of any acts or omissions
of Indemnitee or the Company that are related to a Claim for which the
indemnification is sought, at the option of Indemnitee, by Independent Counsel
in a written opinion addressed to the Board, a copy of which shall be delivered
to Indemnitee.  

By way of clarification, if holders of a majority of the outstanding voting
common stock of the Company vote that Expense Advances are to be repaid under
clause (i) above, but by a majority of a quorum consisting entirely of
Disinterested Directors votes that Expense advances are not to be repaid under
clause (ii) above, then the determination under clause (ii) shall control, and
the Indemnitee shall have no obligation to repay Expense Advances.

The Company shall indemnify and hold harmless Indemnitee against and, if
requested by Indemnitee, shall reimburse Indemnitee for, or advance to
Indemnitee, within five (5) business days of such request, any and all Expenses
incurred by Indemnitee in cooperating with the person or persons making such
Standard of Conduct Determination (including, without limitation, costs and
expenses of legal counsel advising Indemnitee on such matter).

(c) Making the Standard of Conduct Determination. The Company shall use its
reasonable best efforts to cause any Standard of Conduct Determination required
under Section 9(b) to be made as promptly as practicable. If the person or
persons designated to make the Standard of Conduct Determination under Section
9(b) shall not have made a determination within 30 days after the later of (A)
receipt by the Company of a written request from Indemnitee for indemnification
pursuant to Section 8 (the date of such receipt being the "Notification Date")
and (B) the selection of an Independent Counsel, if such determination is to be
made by Independent Counsel, then Indemnitee shall be deemed to have satisfied
the applicable standard of conduct; provided that such 30-day period may be
extended for a reasonable time, not to exceed an additional 30 days, if the
person or persons making such determination in good faith requires such
additional time to obtain or evaluate information relating thereto.
Notwithstanding anything in this



Indemnification Agreement | 8

--------------------------------------------------------------------------------

 

Agreement to the contrary, no determination as to entitlement of Indemnitee to
indemnification under this Agreement shall be required to be made prior to the
final disposition of any Claim.

(d) Payment of Indemnification.  If, in regard to any Losses:

(i) Indemnitee shall be entitled to indemnification pursuant to Section 9(a); 

(ii) no Standard Conduct Determination is legally required as a condition to
indemnification of Indemnitee hereunder; or 

(iii) Indemnitee has been determined or deemed pursuant to Section 9(b) or
Section 9(c) to have satisfied the Standard of Conduct Determination, 

then the Company shall pay to Indemnitee, within five (5) business days after
the later of (A) the Notification Date or (B) the earliest date on which the
applicable criterion specified in clause (i), (ii) or (iii) is satisfied, an
amount equal to such Losses.  Such amount shall be paid without deduction or off
set.

(e) Selection of Independent Counsel for Standard of Conduct Determination. If a
Standard of Conduct Determination is to be made by Independent Counsel pursuant
to Section 9(b)(i), the Independent Counsel shall be selected by the Board of
Directors, and the Company shall give written notice to Indemnitee advising
Indemnitee of the identity of the Independent Counsel so selected. If a Standard
of Conduct Determination is to be made by Independent Counsel pursuant to
Section 9(b)(v), the Independent Counsel shall be selected by Indemnitee, and
Indemnitee shall give written notice to the Company advising it of the identity
of the Independent Counsel so selected. In either case, Indemnitee or the
Company, as applicable, may, within five days after receiving written notice of
selection from the other, deliver to the other a written objection to such
selection; provided, however, that such objection may be asserted only on the
ground that the Independent Counsel so selected does not satisfy the criteria
set forth in the definition of "Independent Counsel" in Section 1(i), and the
objection shall set forth with particularity the factual basis of such
assertion. Absent a proper and timely objection, the person or firm so selected
shall act as Independent Counsel. If such written objection is properly and
timely made and substantiated, (i) the Independent Counsel so selected may not
serve as Independent Counsel unless and until such objection is withdrawn or a
court has determined that such objection is without merit; and (ii) the
non-objecting party may, at its option, select an alternative Independent
Counsel and give written notice to the other party advising such other party of
the identity of the alternative Independent Counsel so selected, in which case
the provisions of the two immediately preceding sentences, the introductory
clause of this sentence and numbered clause (i) of this sentence shall likewise
apply to such subsequent selection and notice. If applicable, the provisions of
clause (ii) of the immediately preceding sentence shall apply to successive
alternative selections. If no Independent Counsel that is permitted under the
foregoing provisions of this Section 9(e) to make the Standard of Conduct
Determination shall have been selected within 20 days after the Company gives
its initial notice pursuant to the first sentence of this Section 9(e) or
Indemnitee gives its initial notice pursuant to the second sentence of this
Section 9(e), as the case may be, either the Company or Indemnitee may petition
the Eighth Judicial District Court of the State of Nevada ("Nevada Court") to
resolve any objection which



Indemnification Agreement | 9

--------------------------------------------------------------------------------

 

shall have been made by the Company or Indemnitee to the other's selection of
Independent Counsel and/or to appoint as Independent Counsel a person to be
selected by the Court or such other person as the Court shall designate, and the
person or firm with respect to whom all objections are so resolved or the person
or firm so appointed will act as Independent Counsel. In all events, the Company
shall pay all of the reasonable fees and expenses of the Independent Counsel
incurred in connection with the Independent Counsel's determination pursuant to
Section 9(b), which fees shall include, without limitation, any co-counsel
reasonably associated by the Independent Counsel.  In the event that the Company
has any objection to such fees, the Company shall nevertheless promptly pay the
same, provided that such payment may be made under a reservation of rights.

(f) Presumptions and Defenses.

(i) Indemnitee's Entitlement to Indemnification. In making any Standard of
Conduct Determination, the person or persons making such determination shall
presume that Indemnitee has satisfied the applicable standard of conduct and is
entitled to indemnification, and the Company shall have the burden of proof to
overcome that presumption and establish that Indemnitee is not so entitled. Any
Standard of Conduct Determination that is adverse to Indemnitee may be
challenged by the Indemnitee in the Nevada Court. No determination by the
Company (including by its directors or any Independent Counsel) that Indemnitee
has not satisfied any applicable standard of conduct may be used as a defense to
any legal proceedings brought by Indemnitee to secure indemnification or
reimbursement or advance payment of Expenses by the Company hereunder or create
a presumption that Indemnitee has not met any applicable standard of conduct.

(ii) Reliance as a Safe Harbor. For purposes of this Agreement, and without
creating any presumption as to a lack of good faith if the following
circumstances do not exist, Indemnitee shall be deemed to have acted in good
faith and in a manner he or she reasonably believed to be in or not opposed to
the best interests of the Company if Indemnitee's actions or omissions to act
are taken in good faith reliance upon the records of the Company, including its
financial statements, or upon information, opinions, reports or statements
furnished to Indemnitee by the officers or employees of the Company or any of
its direct or indirect subsidiaries or the Enterprise in the course of their
duties, or by committees of the Board or by any other Person (including legal
counsel, accountants and financial advisors) as to matters Indemnitee reasonably
believes are within such other Person's professional or expert competence and
who has been selected with reasonable care by or on behalf of the Company. In
addition, the knowledge and/or actions, or failures to act, of any director,
officer, agent or employee of the Company or any other Enterprise Party shall
not be imputed to Indemnitee for purposes of determining the right to indemnity
hereunder.

(iii) No Other Presumptions. For purposes of this Agreement, the termination of
any Claim by judgment, order, settlement (whether with or without court
approval) or conviction, or upon a plea of nolo contendere or its equivalent,
will not create a presumption that Indemnitee did not meet any applicable
standard of conduct or have any particular belief, or that indemnification
hereunder is otherwise not permitted.



Indemnification Agreement | 10

--------------------------------------------------------------------------------

 

(iv) Defense to Indemnification and Burden of Proof. It shall be a defense to
any action brought by Indemnitee against the Company to enforce this Agreement
(other than an action brought to enforce a claim for Losses incurred in
defending against a Claim related to an Indemnifiable Event in advance of its
final disposition) that it is not permissible under applicable law for the
Company to indemnify Indemnitee for the amount claimed. In connection with any
such action or any related Standard of Conduct Determination, the burden of
proving such a defense or that the Indemnitee did not satisfy the applicable
standard of conduct shall be on the Company.

(v) Resolution of Claims. The Company acknowledges that a settlement or other
disposition short of final judgment may be successful on the merits or otherwise
for purposes of Section 9(a)(i) if it permits a party to avoid expense, delay,
distraction, disruption and/or uncertainty. In the event that any Claim relating
to an Indemnifiable Event to which Indemnitee is a party is resolved in any
manner other than by a final adverse judgment, memorialized in a writing, and
not subject to appeal against Indemnitee (including, without limitation,
settlement of such action, claim or proceeding with our without payment of money
or other consideration), it shall be presumed that Indemnitee has been
successful on the merits or otherwise for purposes of Section 9(a)(i). The
Company shall have the burden of proof to overcome this presumption.

10. Exclusions from Indemnification. Notwithstanding anything in this Agreement
to the contrary, the Company shall not be obligated to:

(a) indemnify or advance funds to Indemnitee for Expenses or Losses with respect
to proceedings initiated by Indemnitee, including any proceedings against the
Company or its directors, officers, employees or other indemnitees and not by
way of defense (including, without limitation, with respect to claims of
wrongful termination by such Indemnitee against the Company, or any other
Enterprise Party), except:

(i) proceedings brought by Indemnitee to interpret or enforce Indemnitee's
rights under this Agreement (unless the Nevada Court finally determines that
each of the material assertions made by Indemnitee in such proceeding was not
made in good faith or was frivolous); or

(ii) where the Company has joined in or the Board has consented to the
initiation of such proceedings;

(b) indemnify Indemnitee if a final decision by a court of competent
jurisdiction, not capable of appeal, determines that such indemnification is
judged to be prohibited by applicable law;

(c) indemnify Indemnitee or advance funds to Indemnitee for the disgorgement of
profits arising from the purchase or sale by Indemnitee of securities of the
Company in violation of Section 16(b) of the Exchange Act, or any similar
successor statute; or

(d) indemnify or advance funds to Indemnitee for Indemnitee's reimbursement to
the Company of any bonus or other incentive-based or equity-based compensation
previously received by Indemnitee or payment of any profits realized by
Indemnitee from the sale of securities



Indemnification Agreement | 11

--------------------------------------------------------------------------------

 

of the Company, as required in each case under the Exchange Act (including any
such reimbursements under Section 304 of the Sarbanes-Oxley Act of 2002 in
connection with an accounting restatement of the Company or the payment to the
Company of profits arising from the purchase or sale by Indemnitee of securities
in violation of Section 306 of the Sarbanes-Oxley Act).

11. Settlement of Claims. So long as the Company shall not be in material breach
of its obligation under this Agreement (after notice and a thirty (30) day cure
period), the Company shall not be liable to Indemnitee under this Agreement for
any amounts paid in settlement of any threatened or pending Claim related to an
Indemnifiable Event effected without the Company's prior written consent, which
shall not be unreasonably withheld; provided, however, that if a Change in
Control has occurred, the Company shall be liable for indemnification of the
Indemnitee for amounts paid in settlement if an Independent Counsel (appointed
by the Indemnitee as provide in Section 9(e), above) has approved the
settlement.  The Company shall not settle any Claim related to an Indemnifiable
Event in any manner that would impose any Losses on the Indemnitee or which
would result in the issuance of any injunction binding upon the Indemnitee or
the creation of any contractual obligation on the part of the Indemnitor to do
or not do anything, without the Indemnitee's prior written consent.

12. Duration. All agreements and obligations of the Company contained herein
shall continue during the period that Indemnitee is serving in a Covered
Position and shall continue thereafter (i) so long as Indemnitee may be subject
to any possible Claim relating to an Indemnifiable Event (including any rights
of appeal thereto) and (ii) throughout the pendency of any proceeding (including
any rights of appeal thereto) commenced by Indemnitee to enforce or interpret
Indemnitee's rights under this Agreement, even if, in either case, Indemnitee
may have ceased to serve in such capacity at the time of any such Claim or
proceeding (such period being referred to as the "Term of this Agreement").

13. Non-Exclusivity. The rights of Indemnitee hereunder will be in addition to
any other rights Indemnitee may have under the Constituent Documents, Chapter 78
of the Nevada Revised Statutes, any other contract or otherwise (collectively,
"Other Indemnity Provisions"); provided, however, that (a) to the extent that
Indemnitee otherwise would have any greater right to indemnification under any
Other Indemnity Provision, Indemnitee will be deemed to have such greater right
hereunder and (b) to the extent that any change is made to any Other Indemnity
Provision which permits any greater right to indemnification than that provided
under this Agreement as of the date hereof, Indemnitee will be deemed to have
such greater right hereunder.   No amendment to any of the Constituent Documents
shall have the effect denying, diminishing or encumbering Indemnitee's right to
indemnification under this Agreement or any Other Indemnity Provision and shall
be subordinate to Indemnitee's rights under this Agreement.

14. Liability Insurance. During the Term of this Agreement, the Company shall
use commercially reasonable efforts (taking into account the scope and amount of
coverage available relative to the cost thereof) to continue to maintain in
effect policies of directors' and officers' liability insurance providing
coverage that is at least substantially comparable in scope and amount to that
provided by the Company's current policies of directors' and officers' liability
insurance. In all policies of directors' and officers' liability insurance
maintained by the Company, Indemnitee shall be named as an insured in such a
manner as to provide Indemnitee the same rights and benefits



Indemnification Agreement | 12

--------------------------------------------------------------------------------

 

as are provided to the most favorably insured of the Company's directors, if
Indemnitee is a director, or of the Company's officers, if Indemnitee is an
officer (and not a director) by such policy. Upon request, the Company will
provide to Indemnitee copies of all directors' and officers' liability insurance
applications, binders, policies, declarations, endorsements and other related
materials.  Notwithstanding the above, nothing herein shall prevent the Company
from procuring individual policies of directors’ and officers’ liability
insurance for one or more directors and officers on a case by case basis as may
be approved by a majority of the directors then in office, it being understood
and agreed that the procurement of individual policies of directors’ and
officers’ liability insurance for one or more directors shall not require the
Company to procure such individual directors’ and officers’ liability insurance
for the Indemnitee and that the Indemnitee shall have no right to have the
Company procure for his or her benefit any such individual directors’ and
officer’s liability insurance.

15. No Duplication of Payments. The Company shall not be liable under this
Agreement to make any payment to Indemnitee in respect of any Losses to the
extent Indemnitee has otherwise received payment under any insurance policy, the
Constituent Documents, Other Indemnity Provisions or otherwise of the amounts
otherwise indemnifiable by the Company hereunder.

16. Subrogation. In the event of payment to Indemnitee under this Agreement, the
Company shall be subrogated to the extent of such payment to all of the rights
of recovery of Indemnitee. Indemnitee shall execute all papers required and
shall do everything that may be necessary to secure such rights, including the
execution of such documents necessary to enable the Company effectively to bring
suit to enforce such rights.

17. Amendments. No supplement, modification or amendment of this Agreement shall
be binding unless executed in writing by both of the parties hereto. No waiver
of any of the provisions of this Agreement shall be binding unless in the form
of a writing signed by the party against whom enforcement of the waiver is
sought, and no such waiver shall operate as a waiver of any other provisions
hereof (whether or not similar), nor shall such waiver constitute a continuing
waiver. Except as specifically provided herein, no failure to exercise or any
delay in exercising any right or remedy hereunder shall constitute a waiver
thereof.

18. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of and be enforceable by the parties hereto and their respective
successors (including any direct or indirect successor by purchase, merger,
consolidation or otherwise to all or substantially all of the business and/or
assets of the Company), assigns, spouses, heirs and personal and legal
representatives. The Company shall require and cause any successor (whether
direct or indirect by purchase, merger, consolidation or otherwise) to all, or
substantially all of the business and/or assets of the Company, by written
agreement in form and substances satisfactory to Indemnitee, expressly to assume
and agree to perform this Agreement in the same manner and to the same extent
that the Company would be required to perform if no such succession had taken
place.

19. Severability.  The provisions of this Agreement shall be severable in the
event that any of the provisions hereof (including any portion thereof) are held
by the Nevada Court (or if applicable, the arbitrator) to be invalid, illegal,
void or otherwise unenforceable, and the remaining provisions shall remain
enforceable to the fullest extent permitted by law.  In the event that any



Indemnification Agreement | 13

--------------------------------------------------------------------------------

 

provision is found to be invalid, illegal, void or otherwise unenforceable, it
is the intention and desire of the parties that such provision be read down so
as to preserve, to the maximum extent possible, the protections and benefits
provided by this Agreement to the Indemnitee.

20. Notices. All notices, requests, demands and other communications hereunder
shall be in writing and shall be deemed to have been duly given if delivered by
hand, against receipt, or mailed, by postage prepaid, certified or registered
mail:

(a) if to Indemnitee, to the address set forth on the signature page hereto.

(b) if to the Company, to:

﻿

 

 

 

 

 

﻿

Reading International, Inc.
Attn: Chief Executive Officer

5995 Sepulveda Blvd., Suite 300

Culver City, California 90230

 

With copy to:  Office of Legal  Counsel

﻿

Notice of change of address shall be effective only when given in accordance
with this Section. All notices complying with this Section shall be deemed to
have been received on the date of hand delivery or on the third business day
after mailing.

21. Governing Law and Forum. This Agreement shall be governed by and construed
and enforced in accordance with the laws of the State of Nevada applicable to
contracts made and to be performed in such state without giving effect to its
principles of conflicts of laws. The Company and Indemnitee hereby irrevocably
and unconditionally: (a) agree that any action or proceeding arising out of or
in connection with this Agreement shall be brought only in the Nevada Court and
not in any other state or federal court in the United States, (b) consent to
submit to the exclusive jurisdiction of the Nevada Court for purposes of any
action or proceeding arising out of or in connection with this Agreement, and
(c) waive, and agree not to plead or make, any claim that the Nevada Court lacks
venue or that any such action or proceeding brought in the Nevada Court has been
brought in an improper or inconvenient forum.

22. Remedies of Indemnitee. 

(a) If (1) a determination is made pursuant to Section 9 hereof that Indemnitee
is not entitled to indemnification, (2) advances of Expenses are not timely made
pursuant to this Agreement, (3) payment has not been timely made following a
determination of entitlement to indemnification pursuant to this Agreement, (4)
a Standard of Conduct Determination is not made pursuant to Section 9(b) within
the time period therefor designated in Section 9(c), or (5) Indemnitee otherwise
seeks enforcement of this Agreement, Indemnitee shall be entitled to a final
adjudication of the remedy sought in the Nevada Court.  The Company hereby
consents to service and to appear in any such proceeding.  Alternatively,
Indemnitee, at Indemnitee's option, may seek an award in arbitration to be
conducted by a single arbitrator in Clark County, Nevada, pursuant to the
commercial arbitration rules of the American Arbitration Association then in
effect.  The decision of such arbitrator is to be made within ninety (90) days
following the filing of the demand



Indemnification Agreement | 14

--------------------------------------------------------------------------------

 

for arbitration.  The Company shall not oppose Indemnitee's right to seek any
such adjudication or arbitration award.  The parties agree that each shall be
bound by the determination rendered in any judicial proceeding or arbitration
conducted pursuant to this Section 22(a) and that no appeal shall be taken from
such determination by either party.

(b) If a determination that Indemnitee is not entitled to indemnification, in
whole or in part, has been made pursuant to Section 9 hereof, the decision in
the judicial proceeding or arbitration provided in subsection (a) of this
Section 22 shall be made de novo and Indemnitee shall not be prejudiced by
reason of any prior determination that Indemnitee is not entitled to
indemnification.

(c) If a determination that Indemnitee is entitled to indemnification has been
made pursuant to Section 9 hereof, the Company shall be bound by such
determination.

(d) The Company shall be precluded from asserting that the procedures and
presumptions of this Agreement are not valid, binding and enforceable. The
Company shall stipulate in any such court or before any such arbitrator that the
Company is bound by all the provisions of this Agreement and is precluded from
making any assertion to the contrary.

(e) In addition to any other remedies to which the Indemnitee may be entitled,
at law, in equity or in arbitration, to the extent that any moneys are
determined to be owed by the Company to the Indemnitee, such amounts shall bear
interest from the date said amounts were due at the lesser of ten (10) percent
per annum (compounded monthly), or the maximum amount allowed by applicable
Nevada Law.

23. Headings. The headings of the sections and paragraphs of this Agreement are
inserted for convenience only and shall not be deemed to constitute part of this
Agreement or to affect the construction or interpretation thereof.

24. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall for all purposes be deemed to be an original, but all of
which together shall constitute one and the same Agreement.

 

[signature page follows]

 

Indemnification Agreement | 15

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

﻿

﻿

 

 

 

﻿

READING INTERNATIONAL, INC.

﻿

 

 

 

﻿

 

 

 

﻿

By

 

﻿

:

Name

Ellen M. Cotter

﻿

 

Title

Chief Executive Officer

﻿

﻿

﻿

 

 

﻿

INDEMNITEE

﻿

 

 

﻿

 

 

﻿

 

 

﻿

Name:

 

﻿

Address:

 

﻿

 

 

﻿

 

 

﻿

﻿

﻿

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A

FORM OF UNDERTAKING TO REPAY ADVANCEMENT OF EXPENSES

﻿

[DATE]

Attn: Chief Executive Officer

Reading International, Inc.
5995 Sepulveda Blvd., Suite 300

Culver City, California 90230


Re: Undertaking to Repay Advancement of Expenses.

Ladies and Gentlemen:

This undertaking is being provided pursuant to that certain Indemnification
Agreement, dated [DATE], by and between Reading International, Inc., a Nevada
corporation (the "Company"), and the undersigned as Indemnitee (the
"Indemnification Agreement"). Terms used herein and not otherwise defined shall
have the meanings ascribed to them in the Indemnification Agreement. Pursuant to
the Indemnification Agreement, among other things, I am entitled to the
advancement of Expenses paid or incurred in connection with Claims relating to
Indemnifiable Events.

I have become subject to [DESCRIPTION OF PROCEEDING] (the Proceeding) based on
my status as [TITLE] of the Company/alleged actions or failures to act in my
capacity as [TITLE] of the Company. This undertaking also constitutes notice to
the Company of the Proceeding pursuant to Section 7 of the Indemnification
Agreement. The following is a brief description of the [current status of the]
Proceeding:

[DESCRIPTION OF PROCEEDING]

Pursuant to Section 4 of the Indemnification Agreement, the Company can (a) pay
such Expenses on my behalf, (b) advance funds in an amount sufficient to pay
such Expenses, or (c) reimburse me for such Expenses. Pursuant to Section 4 of
the Indemnification Agreement, I hereby request an Expense Advance in connection
with the Proceeding. The Expenses for which advances are requested are as
follows:

[DESCRIPTION OF EXPENSES]

In connection with the request for Expense Advances set out above, I hereby
undertake to repay any amounts paid, advanced or reimbursed by the Company for
such Expense Advances to the extent that it is ultimately determined that I am
not entitled to indemnification under the Indemnification Agreement.





 

--------------------------------------------------------------------------------

 

This undertaking shall be governed by and construed in accordance with the laws
of the State of Nevada, without regard to the principles of conflicts of laws
thereof.

﻿

﻿

﻿

 

﻿

Very truly yours,

﻿

 

________________

Name:

Title:

 

﻿

cc: Corporate Secretary

﻿

﻿

﻿

﻿

 

 



Indemnification Agreement | 18

--------------------------------------------------------------------------------